Citation Nr: 1419585	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-40 482	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 due to left wrist carpal release surgery on September 17, 2009.  

2.  Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 due to right wrist carpal release surgery on October 5, 2009.  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the RO in St. Louis, Missouri.

In reviewing this case, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's left wrist carpal release surgery on September 17, 2009 necessitated at least 30 days of convalescence.

2.  The Veteran's right wrist carpal release surgery on October 5, 2009 necessitated at least 30 days of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a temporary total disability rating for left wrist carpal release surgery on September 17, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2013).

2.  The criteria for assignment of a temporary total disability rating for right wrist carpal release surgery on October 5, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking temporary total ratings under the provisions of 38 C.F.R. § 4.30 for post-surgical convalescence following carpal release surgeries on the left and right wrist, on September 17, 2009 and October 5, 2009, respectively.  The Veteran asserts that his doctor advised him not return to work for 30 days following each procedure and that the specific requirements of his employment were effectively precluded during this period.  

The Board notes that, since September 1, 2007, the Veteran has been in receipt of a combined disability rating of 90 percent for service-connected disability.  

After a review of all of the evidence, the Board finds that the evidence in favor of each claim has attained the point of relative equipoise with the evidence against.  In so finding, the Board notes that no medical opinion has been obtained in this case addressing the expected period of convalescence, and there is of record no recommendation from the Veteran's physician or surgeon setting out the recommended period of convalescence.  However, the Veteran is competent to relate medical advice provided to him by his physician, and his account given on the VA Form 9 that his doctor recommended a period of 30 days convalescence is not otherwise contradicted.  

Statements from physicians about a veteran's ability to return to work are especially important in determining the duration of convalescence.  Uncontroverted statements from private physicians regarding back-to-work limitations, produced by post-surgical residuals must be accepted in determining the duration of convalescence, absent satisfactory VA medical opinion to the contrary.  Felden v. West, 11 Vet. App. 427 (1998); Seals v. Brown, 8 Vet. App. 291 (1995).

Also weighing in favor of the claim is the type of employment pursued by the Veteran.  In Felden, the United States Court of Appeals for Veterans' Claims (Veterans Court) defined convalescence as "the state of recovery following an attack of disease, a surgical operation, or an injury."  According to the Veterans Court, consideration of the Veteran's ability to return to a normal or healthy state is a consideration that includes evidence of the ability to work.  

Here, a letter from a co-worker of the Veteran explains that the Veteran's employment involves training in military police operations and defensive tactics.  The Veteran reported on the VA Form 9 that his job involves instruction in the use of a baton in police enforcement operations and requires the use of both hands.  He noted that the effects of surgery impacted his ability to lift, squeeze, secure handcuffs, and demonstrate restraint techniques.  

The Board observes that the question of whether a period of convalescence is necessary must be made on the facts of each case.  While theoretically, the Veteran would likely be able to return to certain types of employment within 30 days of carpal release surgery, the Veteran's particular employment is physical in nature and requires dexterous and forceful use of both hands.  These employment details add credibility to the Veteran's assertion, although not specifically documented, that his doctor advised 30 days of convalescence following each surgery.  

As the evidence has attained the point of relative equipoise, all reasonable doubt is resolved in favor of the claims.  Accordingly, the Board concludes that temporary total ratings due to left and right wrist carpal release surgeries on September 17, 2009 and October 5, 2009 are warranted.  

As the Board is granting the complete benefits sought, the claims are substantiated and there are no further duties under the Veterans Claims Assistance Act of 2000.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



ORDER

A temporary total rating under the provisions of 38 C.F.R. § 4.30 for post-surgical convalescence following right wrist carpal release surgery on September 17, 2009 is granted.  

A temporary total rating under the provisions of 38 C.F.R. § 4.30 for post-surgical convalescence following left wrist carpal release surgery on October 5, 2009 is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


